DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 112a rejections, applicant’s amendments and related arguments are considered persuasive.  Therefore, these rejections have been withdrawn. 
Regarding the 102/103 rejections over Pasque and Pryor, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the examiner has found a new primary reference to more clearly teach the amended limitations; see new 103a below. 

Claim Interpretation
Regarding the limitation “a bezel… configured to hold… the light source”, the examiner contends that this does not require direct physical contact of the bezel and the light source nor does it require direct force applied by the bezel to physically “hold” the light source in place.  Instead the bezel could relate to an element(s) that merely indirectly contact the light source or serve to encompass, enclose or surround the light source.  This interpretation is provided by applicant’s own specification which makes it clear that the tubular body (11) actually serves to “hold” the light source (12) in place; see Par 0021 of applicant’s specification.  The bezel (15) seemingly serves as an outer barrier that encompasses/surrounds the light source (12). 

Claim Objections
Claim 1 is objected to because of the following informalities:  “… batteries provided inside the tubular body:” should be ““… batteries provided inside the tubular body;” specifically the colon (:) should be replaced with a semi-colon (;).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] This claim recites “protrudes between 2mm and 4mm outside the rim of the bezel”, however a “rim” and “bezel” have not been previously introduced/recited in the claim and therefore these terms lack antecedent basis. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0360014 to DeCaux et al. in view of US 2009/0299349 to Kubota and further in view of US 6,500,198 to Southard.
[Claim 1] DeCaux discloses an optical therapeutic device (best seen in Figs. 1-7, specifically Fig. 7) comprising:
 a tubular body (handle/casing 151; Fig. 1); 
a light source (9, best seen in Figs. 1, 3 and 7) wherein said light source is an LED (Pars 0051, 0116 and 0234) capable of providing approximately 30 Lux (the examiner contends that any/all LEDs are capable of providing approximately 30 Lux, but if applicant disagrees, see explanation below); 
a power source comprising one or more batteries provided inside the tubular body (27; Figs. 1 and 7); 
a spherical lens (ball 7, Pars 0097 and 0118; this is considered a lens as it is clear that the ball serves to focus/refract light, Pars 0128-129 and Fig. 6) provided in front of said light source 
wherein said spherical lens: 
is transparent (Pars 0119-120) 
is between 8 mm and 12 mm in diameter (Par 0120), and 
protrudes outside the rim of the bezel (“Part of the ball 7 at a first side 105 of the housing 110 extends outside the housing 110, and can be brought into contact with a surface onto which product has to be supplied.” Par 0203; Figs. 1-7); 
a bezel (capsule 17 including integral wall 21, Par 0141; Figs. 1-3) provided on said tubular body (via lip 150) and configured to hold said spherical lens (as clearly seen in Figs. 1-7, e.g. at points 19a and 19b) and the light source (the wall 21 appears to contact light source 9, Figs. 1 and 3. At the very least the wall 21 serves to “hold” the light source within the tubular body by blocking/sealing off the distal end of the tube so that the light source cannot escape and access to the light source is prevented, this is similar to the function provided by applicant’s bezel which surrounds the light source; see claim interpretation section above) such that a portion of the spherical quartz lens protrudes outside a rim of the bezel (the distal most portion of 17 is considered the rim and as clearly seen in the figures, a portion of the ball 7 protrudes outside this rim), and 
a spacer (either wall 21 or wall 210) formed as a cylinder (a wall defining a cross-section of a tube, i.e. a circular plate having a thickness, is by definition a cylinder, specifically a very thin cylinder) allowing the spacer to rest against the surface of the light source (Figs. 1 and 3; Pars 0138-145) or tubular body (clearly the wall 210 rests against the tubular wall, specifically at the junction between handle 150 and lip 151)
In a separate/different interpretation regarding the bezel, the examiner interprets the lip 150 and the capsule 17 together as a bezel.  Clearly, the lip 150 surrounds, i.e. “holds”, the light source 9, while the capsule 17 holds the spherical lens. 
Regarding the limitation the spherical lens protrude between 2 mm and 4 mm outside the rim, the figures of DeCaux appear to show the ball protruding only a small distance from the rim, the reference is silent as to the specific distance.  The examiner contends that this is merely an obvious change in size, as applicant has given no criticality or unexpected result to this distance; MPEP 2144.04.    Furthermore, it is well accepted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller (MPEP 2144.05).  Therefore, it would have been obvious for a POSITA to choose any desired protruding distance, so long as the device maintains it functionality of applying rolled pressure on the skin.  To further support the examiner’s position, Kubota discloses a similar projection (10, Fig. 1; Par 0019 makes it clear that only a single projection is required) and these projections extend a distance between 1 and 5 mm from the rim (Par 0018).  Therefore, it would have been obvious to one of ordinary skill in the art to modify DeCaux such that the spherical lens/ball (44 or 108) protrudes 2mm to 4mm from the rim of the device, as taught by Kubota, as this is a known distance for a similar element in a similar device.
Regarding the spherical ball being made of quartz, specifically clear rock crystal,  DeCaux teaches that the ball can be made of a transparent glass, plastic or polymer (Pars 0019-120) but fails to explicitly teach quartz or any specific type of quartz.  In the same field of endeavor, Southard discloses a similar dermatological light therapy device (Figs. 1-4) with a spherical ball applicator (4) made of quartz crystal (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the spherical glass/plastic ball/lens taught by DeCaux with the crystal quartz ball/lens taught by Southard as a simple substitution of one known material (glass/plastic) for another (quartz/crystal) to obtain predictable results (light therapy emitted through a ball applicator). Regarding, “clear rock crystal”, Southard fails to explicitly teach the type/variety of quartz, i.e. rock crystal quartz.  As is well-understood “pure quartz, traditionally called rock crystal or clear quartz, is colorless and transparent or translucent” (https://en.wikipedia.org/wiki/Quartz). Therefore, it would be obvious to one of ordinary skill in the art to try the specific variety of rock crystal for the quartz crystal ball (22 taught by Southard), as there are only a few varieties of quartz and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is considered obvious. Furthermore, clear rock crystal quartz is the purest form of quartz making it even more obvious to try this specific variety.  
Regarding the light source, specifically a light source emitting white light with at least approximately 30 Lux, DeCaux discloses a light source that can emit UV, visible and/or infrared wavelength (Pars 0051), but fails to explicitly disclose a white light source (which is the combination of all visible wavelengths).  It is emphasized that DeCaux explicitly teaches that the LEDs “can emit light according to different wavelengths, thus allowing an adaptation of the effect on, or in, the surface 5, preferably depending on the product” (Par 0116), i.e. the wavelength is recognized as a result effective variable.  However, Southard, in the same field of endeavor, discloses that the preferred light source of an extremely similar device is a white light source (Col 3, lines 45-47).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the generic LED taught DeCaux (that can emit any wavelength) to emit white light, i.e. all visible light together, as this is a preferred color to achieve a specific effect on the skin, as taught by Southard, and merely an optimization of ranges; MPEP 2144.05.  
Regarding the approximately 30 Lux provided by the light source, the examiner contends that both the LED taught by DeCaux and the conventional flashlight bulb taught by Southard are capable of providing approximately 30 Lux, as this is a relatively low intensity/brightness of light.  However, if applicant disagrees, DeCaux explicitly teaches that the intensity of light can be modulated (Par 0161).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the LED taught by DeCaux to be capable of providing approximately 30 Lux as a mere optimization of a result effective variable; MPEP 2144.05. 
[Claim 2] To be clear, integrally or removably coupled are the only two possible options for coupling one element to another, so inevitably all elements are either integrally or removably coupled to other elements (as there is no other option). DeCaux explicitly teaches a bezel (capsule 17) that is removably coupled to the tubular element (via lip 150 and groove 103; Par 0141)
[Claim 3] As seen most clearly in Figs. 1 and 7, the tubular body (151) has an elongate shape.
[Claim 9] The examiner takes the position that this is intended use, as it depends on the desired condition/location being treated, how the user holds the device in relation to the skin, the amount of pressure applied to the device while in contact with the skin and the elasticity of the skin.  The device taught by DeCaux, Kubota and Southard, as discussed above, is at the very least capable of such an intended use, based on the fact that the device is designed to contact the skin as well as the very small distance at which the lens protrudes from the rim (2mm to 4mm as explicitly taught by Kubota).  Specifically, with a sufficient amount of pressure applied by the user, the rim of the bezel and protruding portion of the lens will rest against the skin.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792